Citation Nr: 9900085	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for cluster headaches, 
residuals of a head injury, rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to November 
1983.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a February 1997 rating decision, in 
which the veteran sought entitlement to an increased rating 
for cluster headaches.  


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that the cluster headaches are more 
disabling than currently evaluated.  He states that he has 
blackouts, loss of memory, and dizziness.  He must take 
medication for the disorder, but still has problems at work, 
to the extent that he had to be sent home.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an increased 
rating for cluster headaches as a residual of a head injury.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veterans cluster headaches result in subjective 
complaints, such as headaches, dizziness, and insomnia, 
rather than purely neurological disabilities such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis.

3.  The evidence does not demonstrate the presence of multi-
infarct dementia.

4.  The service connected disability does not result in 
marked interference with employability or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  As the veteran does not have multi-infarct dementia 
associated with brain trauma, a claim for assignment of a 
disability rating in excess of 10 percent lacks entitlement 
under law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Codes 8045 and 9304 (1998).

2.  An extra-schedular rating for impairment resulting from 
cluster headaches is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to the 
VA's statutory duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107(a).  

In April 1980, the veteran sustained a head injury when he 
ran into a metal box while playing basketball.  He was 
coherent, and his pupils were equal and reacted to light and 
accommodation.  Follow-up treatment for headaches was 
required.  When the veteran was examined in October 1983, he 
reported the injury, and indicated that he had migraine 
headaches and pain in the left eye from the headaches.  

The VA examined the veteran for compensation purposes in 
March 1991.  At that time, he reported he had headaches which 
had been treated without success by medication.  He stated 
that he might not have a headache for a month or two, and 
then will have a period where he has the headaches on a daily 
basis.  These headaches occurred two or three times a day and 
lasted on an average about 45 minutes to an hour.  The 
veteran reported the headache pain as severe, 100 on a scale 
of 0 to 100.  He described the headache as occurring on the 
right side of his head and accompanied by right conjunctival 
hyperemia, lacrimation from the right eye, flushing on the 
right side of the face, and nasal congestion.  On 
examination, cranial nerves were intact, and motor and 
sensory examination was normal.  The impression was cluster 
headaches.  The examiner commented that the veteran was 
obviously not disabled at all when he was not having a 
headache, but was totally incapacitated with one.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  A review of those records show that in a 
January 1995 treatment note, the veteran indicated that the 
headaches were worsened, and appeared twice a week.  This 
history was consistent with that reported in February 1995.  
At that time, it was reported that due to the veterans 
personality disorder and substance abuse, controlled 
substances could not be prescribed.  It was noted, when he 
was treated in June 1995, that he was capable of going 
through a bottle of Stadol a week in treatment of his 
headaches.  In a November 1995 treatment note, the veteran 
indicated that if the headaches were treated with medication 
early, they could be aborted.  However, if not, they could 
last up to four days.  When treated later in that month, he 
reported that the cluster headaches were present once a week.  
When he was seen in June 1996, he stated he still had 
headaches, that the headaches lasted for three or four days, 
and were of such severity as to render him incapable of 
working.  In a December 1996 treatment note, the veteran 
reported daily right sided headaches.   

The veteran and his wife presented testimony at a formal 
hearing before a VA hearing officer in September 1997.  At 
that time, the veterans wife testified that the veteran 
attempted to self medicate himself by alcohol (Transcript, 
hereinafter T at 5).  She indicated that the veteran had to 
be sent home several times from work and had to lose days 
from work as a result of the medication (T-7).  The symptoms 
had been increased since the time of the injury in service.  
However, when the veteran was not taking his medication for 
the headaches, he was able to perform well at work, and be 
pleasant around the house.  (T-9).  The veteran brought a bag 
full of prescription medication to the hearing with him.  The 
hearing officer commented that the labels on the containers 
showed that the veteran received medication from the VA 
Medical Center as well as from a private physician.  The 
veteran was apparently unable to speak clearly enough to be 
understood, so the veterans wife presented most of the 
testimony.

The veteran was examined for compensation purposes by the VA 
in January 1998, at which time he stated he had severe 
cluster headaches, which originated in an injury in service.  
He stated that he became involved in substance abuse due to 
the headaches.  He indicated that he was employed as a mail 
handler, but that frequently he was unable to show up for 
work as a result of the headaches.  He admitted to having had 
a number of drinks prior to examination.  He was staggering 
and unable to maintain equilibrium when he undressed and was 
asked to stand alone.  He stated that at times the headaches 
lasted only for an hour, and sometimes longer.  Sometimes the 
headaches came several times a day, while on other occasions 
they would go away for even a week or two and then come back 
with a vengeance.  The examiner concluded that the veterans 
neurological examination was unremarkable as long as he was 
able to cooperate.  He could not do the coordination test and 
did not even understand well what he had to do.  Speech was 
muffled, with occasional stuttering.  The examiner concluded 
the veterans symptoms were consistent with cluster 
headaches.  The examiner commented that the veterans alcohol 
abuse and heavy smoking were not very helpful with the 
cluster headaches.  The examiner concluded the report with 
diagnostic impressions of cluster headaches and heavy chronic 
alcohol abuse.  The examiner additionally made the following 
comment:  In this status as I showed this veteran this 
morning, I am unable to say that he is competent.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
Purely subjective complaints, following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Code 8045. 

A review of the findings on examination and treatment records 
show that the veterans cluster headache symptoms are 
consistent with the complaints set forth in Diagnostic Code 
8045.  These include headaches, dizziness and insomnia.  
There is no evidence of any disability such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, or of multi-
infarct dementia.  Under these provisions, a rating in excess 
of 10 percent is specifically prohibited under Code 8045.  In 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board observes that the veteran apparently receives some 
treatment from a private physician, as evidenced during the 
hearing on appeal.  There are no treatment records reflecting 
such treatment available for review, however.  Normally a 
remand to attempt to obtain such records would be required 
prior to reaching an informed decision about the veterans 
level of impairment.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  However, as the denial of this appeal is predicated 
upon the lack of entitlement under the law, rather than upon 
the evidence of record, the Board is of the opinion that a 
remand to obtain additional treatment records would prove 
superfluous and constitute a waste of judicial and 
administrative resources.

The RO also concluded that an increased rating on an 
extraschedular basis was not appropriate.  The provisions of 
38 C.F.R. § 3.321(b) allow for the grant of an extraschedular 
rating when there is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 

In this regard it appears that the veteran may be 
incapacitated by problems other than and unrelated to the 
service-connected headaches.  Reports of outpatient treatment 
demonstrate that the veteran suffers from a personality 
disorder.  On examination in January 1998, the examiner 
concluded that the veteran had an alcohol abuse problem.  The 
examiner noted that the veteran was staggering, but concluded 
that the neurological examination was unremarkable.  The 
examiner noted that the veterans speech was muffled, with 
occasional stuttering.  However, the examiner was able to 
take a detailed history from the veteran, and did not relate 
the veterans muffled speech to the headaches. 

There is no evidence that the veteran has required repeated 
hospitalizations for the cluster headaches, nor does the 
veteran so contend.  His wife, at the personal hearing, noted 
that the veteran had to be sent home on a number of occasions 
as a result of the cluster headaches or the effect of the 
medication.  However, the veteran retains his job at the Post 
Office, and there is no evidence that he is currently in 
danger of losing this job.  Hence, while the cluster 
headaches obviously result in interference with 
employability, it is not shown that this interference is so 
marked that it is inconsistent with the schedular rating.  
Accordingly, an increased rating under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  


ORDER

An increased rating for cluster headaches is denied.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
